Citation Nr: 0826621	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-36 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1971 to 
December 1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
PTSD was denied by an October 2005 Board decision; the 
evidence submitted since October 2005 is cumulative or 
redundant of evidence that was already submitted, does not 
relate to an unestablished fact, and fails to raise a 
reasonable possibility of substantiating the veteran's claim.


CONCLUSION OF LAW

New and material evidence has not been submitted and the 
veteran's claim of entitlement to service connection for PTSD 
is not reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.104, 3.156 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  New and Material Evidence

The veteran's claim of entitlement to service connection for 
PTSD was denied by the Board in October 2005 and his claim 
became final.  However, a previously denied claim may be 
reopened by the submission of new and material evidence.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The veteran's claim was denied in October 2005 as the Board 
found that the veteran had not provided sufficient detail to 
verify or corroborate that the stressful events that he 
alleged to have experienced in service actually occurred.

At the time the veteran's claim was denied, the evidence of 
record consisted of service medical and personnel records, a 
statement from the veteran detailing his experiences in 
service, and medical statements from Dr. Canell and Dr. 
Gruendel indicating that the veteran had PTSD as a result of 
his time in Vietnam.
 
Since his denial in October 2005, the only new evidence that 
has been submitted was a medical statement from a third 
private physician, Dr. Fruehling, indicating that the veteran 
had PTSD as a result of his experience in the infantry in 
Vietnam.  The veteran did not submit any additional evidence 
regarding his reported stressful events.

To establish entitlement to service connection for PTSD the 
evidence must satisfy three basic elements.  There must be 1) 
medical evidence diagnosing PTSD; 2) a link, established by 
medical evidence, between current symptoms of PTSD and an in-
service stressor; and 3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

The evidence that was submitted at the time of the veteran's 
last claim provided a medical diagnosis of PTSD.  However, 
the veteran's claim was denied because insufficient evidence 
had been submitted which could be used in an effort to 
corroborate any of the veteran's reported stressors; and, 
because the veteran did not receive any medals that were 
indicative of combat, corroboration of a reported stressor is 
necessary to establish service connection for PTSD.  See 
38 C.F.R. § 3.304(f)(1). 

The medical opinion that was submitted from Dr. Fruehling is 
new in that it had not been previously submitted, but it is 
not material in that it essentially replicates the opinions 
that had previously been provided Dr. Canell and Dr. 
Gruendel.  Therefore, it fails to address the reason the 
veteran's claim was denied.  

Given that new and material evidence has not been submitted 
addressing the reason that the veteran's claim was previously 
denied, the veteran's claim is not reopened.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by letters 
dated in July 2006 and December 2006, which informed the 
veteran of all three elements required by the Pelegrini II 
Court as stated above, as well as providing him definitions 
of new and material in the context of reopening a claim, and 
informing him why his claim was previously denied.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  

The veteran has not identified any relevant records to 
obtain, so no further development is warranted to fulfill the 
duty to assist.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for PTSD 
is not reopened, and the appeal is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


